The motion of the respondent, Halleck Hart Look, to require the appellant to print additional evidence not in his brief is denied.
[1] The code provides that "in filing briefs on said appeal the parties must, however, print in their briefs, or in a supplement appended thereto, such portions of the record as they desire to call to the attention of the court." (Code Civ. Proc., sec. 953c.) The appellant, it must be presumed, has done so. [2] The respondent may print in his brief such portions of the record as he relies on. It is proper to add that in doing so it is not necessary for him to print every part of the record. It is sufficient for him to state the substance of the evidence. For illustration, where the evidence is produced by question and answer, he may give only the answer where it sufficiently explains the question to which it was presented. In this way the respondent *Page 114 
can very much abridge the evidence he desires to have presented. Other methods of abbreviation will doubtless occur to the respondent.
Shaw, C. J., Wilbur, J., Lennon, J., Sloane, J., and Lawlor, J., concurred.